      Case 3:19-cv-04238-MMC Document 46 Filed 09/30/19 Page 1 of 13




 1 Sean S. Pak (SBN 219032)
     seanpak@quinnemanuel.com
 2   Iman Lordgooei (SBN 251320)
     imanlordgooei@quinnemanuel.com
 3   QUINN EMANUEL URQUHART & SULLIVAN, LLP
     50 California Street, 22nd Floor
 4   San Francisco, CA 94111
     Telephone: (415) 875-6600
 5   Facsimile: (415) 875-6700

 6 Jodie W. Cheng (SBN 292330)
   jwcheng@jwc-legal.com
 7 JWC LEGAL
   One Market Plaza, Suite 3600
 8 San Francisco, California 94105
   Telephone: (415) 293-8308
 9
   Attorneys for Plaintiffs,
10 Proofpoint, Inc. and Cloudmark LLC
11
                                 UNITED STATES DISTRICT COURT
12
                                NORTHERN DISTRICT OF CALIFORNIA
13
                                     SAN FRANCISCO DIVISION
14
15 PROOFPOINT, INC.; CLOUDMARK LLC              CASE NO. 3:19-cv-04238-MMC

16                                              PLAINTIFFS’  OPPOSITION   TO
17                Plaintiffs,                   DEFENDANTS’    MOTION     TO
                                                PARTIALLY DISMISS PLAINTIFFS’
18                                              COMPLAINT
19         vs.

20 VADE SECURE, INCORPORATED; VADE              Hearing
21 SECURE SASU; OLIVIER LEMARIÉ                 Date: November 8, 2019
                                                Time: 9:00 a.m.
22                                              Judge: Hon. Maxine M. Chesney
23                Defendants.                   Courtroom: 7, 19th Floor
                                                            450 Golden Gate Avenue
24                                                          San Francisco, CA 94102
25
26
27
28
     Case 3:19-cv-04238-MMC Document 46 Filed 09/30/19 Page 2 of 13




 1
                                        TABLE OF CONTENTS
 2
        I.     INTRODUCTION ......................................................................................................1
 3
        II.    CIVIL CLAIMS UNDER DTSA NEED ONLY BE “PLAUSIBLE” .......................1
 4
        III.   THE COMPLAINT SUFFICIENTLY SPECIFIES THE TRADE
 5             SECRETS ...................................................................................................................2

 6      IV.    THE COMPLAINT PLAUSIBLY ALLEGES MISAPPROPRIATION BY
               ALL DEFENDANTS .................................................................................................6
 7
        V.     CONCLUSION ........................................................................................................10
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        i                        Case No. 3:19-cv-04238-MMC
                             PLAINTIFFS’ OPPOSITION TO MOTION TO PARTIALLY DISMISS
         Case 3:19-cv-04238-MMC Document 46 Filed 09/30/19 Page 3 of 13




 1                 MEMORANDUM OF POINTS AND AUTHORITIES
          IN OPPOSITION TO DEFENDANTS’ MOTION TO PARTIALLY DISMISS
 2
 3 I.         INTRODUCTION

 4            Contrary to the arguments in Defendants’ Motion to Partially Dismiss (Dkt. 29), Plaintiffs’

 5 Complaint sets forth sufficient facts and allegations to plausibly plead a case for misappropriation
 6 of trade secrets under the Defend Trade Secrets Act (“DTSA”). The pleading standards do not
 7 require Plaintiffs to set forth the allegations with particularity or prove their case in the pleadings.
 8 Defendants’ allegation that Plaintiffs’ Complaint should be dismissed because it does not
 9 “sufficiently identify any of the purported trade secrets” is therefore unavailing. (Dkt. 29
10 (hereinafter, “Motion” or “Mot.”) at 6, 9–11.) 1 As pled in the Complaint, the facts are that Lemarié,
11 a key employee with extensive knowledge of and access to Plaintiffs’ trade secrets, left abruptly to
12 join Vade 2 and, shortly thereafter, Vade filed a patent and released a product that bears striking
13 similarities to techniques deployed in Plaintiffs’ anti-spear phishing technologies. Moreover,
14 Lemarié acquired extensive knowledge of proprietary, trade secret techniques and aspects of the
15 Cloudmark Mail Transfer Agent (“MTA”) developed over many years working on Cloudmark’s
16 technologies. Yet given that knowledge, he has served as Chief Technology Officer through the
17 rapid development of Vade’s own MTA, which Vade now purports is competitive with Cloudmark’s
18 MTA. It is highly unlikely that Vade would have been able to develop and ready for deployment
19 its MTA technology without the use of Plaintiffs’ trade secret information from Lemarié. All this
20 (and more) is pleaded with sufficient facts and allegations in the Complaint, more than meeting
21 Plaintiffs’ obligations at this stage of the litigation.
22 II.        CIVIL CLAIMS UNDER DTSA NEED ONLY BE “PLAUSIBLE”

23            It is undisputed that claims under the DTSA are sufficiently pleaded if the general

24 plausibility standard, set forth in Twombly and Iqbal, is met. (Dkt. 29 (Defendants’ Motion to
25 Partially Dismiss Plaintiffs’ Complaint; hereinafter, the “Motion” or “Mot.”) at 8 (Defendants’
26 discussion of “Legal Standards” citing plausibility standard from Ashcroft v. Iqbal, 556 U.S. 662,
27
         1
             Pincites to the docket refer to ECF pagination.
28       2
             “Vade” refers to Defendants Vade Secure, Incorporated and Vade Secure SASU.
                                                          1                        Case No. 3:19-cv-04238-MMC
                               PLAINTIFFS’ OPPOSITION TO MOTION TO PARTIALLY DISMISS
       Case 3:19-cv-04238-MMC Document 46 Filed 09/30/19 Page 4 of 13




 1 678 (2009).) In contrast, the heightened pleading standard requiring particularity, while appropriate
 2 for allegations of fraud or mistake, is not applicable to civil claims under the DTSA. See, e.g., Yeiser
 3 Research & Dev., LLC v. Teknor Apex Co., No. 17-CV-1290-BAS-MSB, 2019 WL 2177658, at *4
 4 (S.D. Cal. May 20, 2019) (“DTSA is notable for what it does not require. DTSA does not contain
 5 any heightened pleading requirements for civil litigants. Congress knows how to require heightened
 6 pleading requirements for statutory causes of action, but apparently decided against imposing such
 7 requirements in federal trade secrets litigation.”) (citations omitted). Compare FED. R. CIV. P. 8
 8 (“General Rules of Pleading”), with FED. R. CIV. P. 9(b).
 9           Thus, “[t]o survive a Rule 12(b)(6) motion, a plaintiff must plead . . . ‘factual content that

10 allows the court to draw the reasonable inference that the defendant is liable for the misconduct
11 alleged.’” Keyssa, Inc. v. Essential Prods., Inc., No. 17-cv-05908-HSG, 2019 WL 176790, at *2
12 (N.D. Cal. Jan. 11, 2019) (citing Twombly and Iqbal); see also Physician's Surrogacy, Inc. v.
13 German, No. 17-cv-718-MMA, 2018 WL 638229, at n. 4 (S.D. Cal. Jan. 31, 2018) (“[T]he Court
14 applies general pleading standards, which require plausibility as opposed to particularity. In other
15 words, the Court finds unpersuasive Defendants’ argument that Plaintiff must plead DTSA claims
16 with particularity . . . .”). “Dismissal under Rule 12(b)(6) is appropriate only where the complaint
17 lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.” Mendiondo
18 v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). When deciding a 12(b)(6)
19 motion, the Court must accept as true “all allegations of material fact” and construe the allegations
20 “in the light most favorable to the nonmoving party.” E.g., Daniel v. County of Santa Barbara, 288
21 F.3d 375, 380 (9th Cir. 2002).
22 III.      THE COMPLAINT SUFFICIENTLY SPECIFIES THE TRADE SECRETS

23           Defendants acknowledge that “the details of the trade secret need not be spelled out in the

24 plaintiff’s complaint.” (Dkt. 29 at 9.) Instead, at this stage of litigation, trade secrets need only be
25 “sufficiently identified” to provide defendants “reasonable guidance in ascertaining the scope of
26 appropriate discovery” and put Defendants on notice of issues at trial.               Volans-I, Inc. v.

27 SpektreWorks, Inc., No. 19-cv-00634-PJH, 2019 WL 2300640, at *3 (N.D. Cal. May 30, 2019)
28 (citation and quotation marks omitted); see also Keyssa, 2019 WL 176790, at *2.

                                                          2                        Case No. 3:19-cv-04238-MMC
                               PLAINTIFFS’ OPPOSITION TO MOTION TO PARTIALLY DISMISS
        Case 3:19-cv-04238-MMC Document 46 Filed 09/30/19 Page 5 of 13




 1           Plaintiffs’ Complaint meets those requirements—and Defendants’ own actions attest to their

 2 understanding of the scope of discovery and issues in this case. (Cf. Mot. at 9–11.) Indeed,
 3 Defendants had sufficient factual basis to enable them to search for Plaintiffs’ confidential materials
 4 in their records. (Dkt. 31-52 (“Please note in particular that Defendants have not identified any
 5 Proofpoint confidential materials or information in their possession, custody, or control.”).)
 6 Additionally, Defendants—in response to Plaintiffs’ allegations—purportedly suspended Defendant
 7 Lemarié’s “work on and involvement with the development of the aspects of Vade’s Office 365
 8 product and forthcoming MTA gateway product referenced in the Complaint.” (Id. (emphasis
 9 added).) Thus, Defendants’ own statements and actions evince an understanding of Plaintiffs’
10 confidential information and Defendants’ accused products at issue in this case. Moreover, before
11 filing their Motion, Defendants wrote to Plaintiff, describing their intention to provide discovery
12 “[s]ubject to any appropriate objections Defendants may have,” thereby signaling their
13 understanding of at least the contours of anticipated, appropriate discovery. (Id.)
14           While Defendants’ Motion references some cases in which allegations of technical trade

15 secrets were found to be insufficient, Defendants fail to show how those allegations are similar or
16 representative of Plaintiffs’ allegations in this case. (See Mot. at 10.) In fact, courts in this District
17 have found that trade secret allegations similar to Plaintiffs’ alleged trade secrets are sufficient. For
18 example, in Vendavo, Inc. v. Price f(x) AG, the court denied a motion to dismiss trade secret
19 counterclaims, finding that, “while perhaps somewhat conclusory and generalized,” the alleged
20 trade secrets were described with sufficient detail. No. 17-cv-06930-RS, 2019 WL 4394402, at *1
21 (N.D. Cal. Sept. 13, 2019). Those software-related trade secrets were described in the pleadings as:
22                   PFX’s trade secrets include its best-in-class proprietary PO&M and
                     CPQ SaaS solutions and design architecture; software development
23                   plans and approaches; commercial business plans and models;
                     investment, growth, and funding plans; customer lists (including
24                   details concerning customer contacts, preferences, product
                     configuration, pricing, and terms and conditions); and uniquely
25                   flexible solution architecture. 3

26
27       3
        Defendants' Answer, Affirmative Defenses, Counterclaims and Demand for Jury Trial at 27,
   Vendavo, Inc. v. Price f(x) AG, No. 17-CV-06930-RS, 2019 WL 4394402 (N.D. Cal. Nov. 5, 2018),
28
   ECF No. 94.
                                                          3                        Case No. 3:19-cv-04238-MMC
                               PLAINTIFFS’ OPPOSITION TO MOTION TO PARTIALLY DISMISS
       Case 3:19-cv-04238-MMC Document 46 Filed 09/30/19 Page 6 of 13




 1 Here, Plaintiffs have also alleged the trade secrets by referencing their software products, and even
 2 defined the scope of the asserted trade secret information more narrowly and in greater specificity:
 3                  Plaintiffs own and possess certain confidential, proprietary, and
                    trade secret information including proprietary techniques,
 4                  implementations, methods, processes, algorithms, software policies
                    and logic for Cloudmark’s [Mail Transfer Agent], which is
 5                  incorporated into [Cloudmark Security Platform].

 6 (Dkt. 1 (hereinafter, “Pls.’ Compl.”) ¶ 63.
 7          As Defendants acknowledge, not only did Plaintiffs allege their trade secrets in connection

 8 with specific products, they also provided a “bulleted items” of specific “components for developing
 9 cyber-security products or solutions,” the combinations of which comprise Plaintiffs’ asserted trade
10 secrets. (Mot. at 10–11 (citing Pls.’ Compl. ¶ 55).) Defendants complain that “Plaintiffs have only
11 pleaded broad categories of information, processes, and procedures.” (Mot. at 10.) But, in
12 comparison to other trade secret allegations allowed in this District at the pleading stage, Plaintiffs
13 have alleged their trade secrets in greater specificity than actually required.
14          For example, in TMX Funding, plaintiff alleged “nine broad categories of trade secret

15 information,” including “its software, source codes, data, formulas, and other technical information
16 developed as proprietary and confidential products and services.” TMX Funding, Inc. v. Impero
17 Techs., Inc., No. C 10-00202, 2010 WL 2509979, at *3 (N.D. Cal. June 17, 2010). The court found
18 this description “is sufficient to permit Defendants at least to ascertain the boundaries within which
19 the secrets lie.” Id. at *4. The court reasoned that “[i]t is self evident that some of the types of
20 information alleged are not generally known to others in the trade,” specifically noting that
21 plaintiff’s “software, source codes, data, [and] formulas,” would not be accessible outside of
22 plaintiff’s organization. Id. at *4.
23          The same is true of Plaintiffs’ alleged trade secrets in this case, which also describe

24 Plaintiffs’ “source code, programs, compilations, internal communications, and documents” and
25 “algorithms [and] software policies and logic.” (Pls.’ Compl. ¶¶ 55–66; cf. Mot. at 11.) As pled in
26 their Complaint, Plaintiffs have maintained the confidentiality of the asserted trade secret
27 information; and Plaintiffs’ technical and industry expert has explained that such information is
28 typically held in strict confidence by email security vendors, like Proofpoint, Cloudmark, and Vade.

                                                         4                        Case No. 3:19-cv-04238-MMC
                              PLAINTIFFS’ OPPOSITION TO MOTION TO PARTIALLY DISMISS
       Case 3:19-cv-04238-MMC Document 46 Filed 09/30/19 Page 7 of 13




 1 (Pls.’ Compl. at ¶ 68; Dkt. 31-3 ¶¶ 108–10 (e.g., “[B]ased on my understanding and experiences
 2 with vendors, the source code, schematics, algorithm descriptions, and other technical data
 3 describing specific operation of vendors’ email security solutions are protected . . .”).) Thus, TMX
 4 Funding directly refutes Defendants’ argument that Plaintiffs’ allegations are not distinguishable
 5 “from information that is general knowledge in the trade or of special knowledge to those persons
 6 skilled in the trade.” (Cf. Mot. at 11.) At best, Defendants’ allegations are an affirmative defense,
 7 but not a basis to dismiss the complaint under Rule 12.
 8           By virtue of Vade’s participation in the market and Lemarié’s extensive personal experience

 9 in cybersecurity (e.g., Mot. at 6–8), Defendants are more than capable of discerning and
10 distinguishing their technology from that of others, including Plaintiffs’. Plaintiffs have sufficiently
11 pleaded allegations that enable Defendants to investigate and formulate defenses regarding their use
12 or disclosure of Plaintiffs’ confidential information—and, according to Defendants, they have
13 already begun such an investigation. See Dkt. 31-52; see also Accresa Health LLC v. Hint Health
14 Inc., No. 4:18CV536, 2018 WL 6626551, at *9 (E.D. Tex. Nov. 28, 2018), report and
15 recommendation adopted, No. 4:18CV536, 2018 WL 6617707 (E.D. Tex. Dec. 18, 2018) (finding
16 plaintiff’s trade secrets claims were sufficiently pleaded according to Rules 8(a)(2), 12(b)(6), and
17 12(e) by “alleg[ing] its trade secrets include ‘the technical implementation’ of [plaintiff’s product]”
18 that allowed the functionality of defendant’s accused product).
19           Moreover, Plaintiffs could not have feasibly provided further detail in a publicly filed, initial

20 pleading without risking the loss of secrecy of the trade secrets they sought to protect. See Keyssa,
21 2019 WL 176790, at *2. Yet, as described above, Plaintiffs provided sufficient specificity “to place
22 Defendant[s] on notice of what information is at issue in this case at the pleading stage,” which is
23 sufficient to survive a motion to dismiss under Rule 12(b)(6).                 Id. (finding trade secret

24 identifications, such as “proprietary test and validation methods” and “system architecture” to
25 enable a particular result, were “sufficiently particular”).
26           In any event, if Defendants are genuinely incapable of “ascertain[ing] at least the boundaries

27 within which the trade secret lies” (which Plaintiffs dispute), there are more appropriate channels to
28 seek more specificity. See TMX Funding, 2010 WL 2509979, at *3. In the Vendavo case referenced

                                                          5                        Case No. 3:19-cv-04238-MMC
                               PLAINTIFFS’ OPPOSITION TO MOTION TO PARTIALLY DISMISS
       Case 3:19-cv-04238-MMC Document 46 Filed 09/30/19 Page 8 of 13




 1 by Defendants, the court, after denying a motion to dismiss trade secret counterclaims, instructed
 2 that “the appropriate mechanism for obtaining greater specificity as to what trade secrets are claimed
 3 is to pursue the matter through disclosures, interrogatories, meet and confer negotiations, or such
 4 other facets of the discovery process as may be warranted.” Vendavo, 2019 WL 4394402, at *1. At
 5 a minimum, Plaintiffs should be allowed an opportunity to amend the trade secret misappropriation
 6 claims. Teradata Corp. v. SAP SE, No. 18-CV-03670-WHO, 2018 WL 6528009, at *19 (N.D. Cal.
 7 Dec. 12, 2018); see also Schreiber v. Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d 1393, 1401
 8 (9th Cir. 1986) (“[L]eave to amend should be granted unless the court determines that the allegation
 9 of other facts consistent with the challenged pleading could not possibly cure the deficiency.”);
10 Mayes v. Laipziger, 729 F.2d 605, 607–08 (9th Cir. 1984). Here, Plaintiffs are eager to begin
11 discovery because doing so will provide evidence they need 4; and discovery is the appropriate
12 mechanism by which Defendants may seek greater specificity.
13 IV.        THE COMPLAINT PLAUSIBLY ALLEGES MISAPPROPRIATION BY ALL
              DEFENDANTS
14
              Defendants also argue that Plaintiffs have not “plausibly allege[d] misappropriation by any
15
     Defendant.” (Mot. at 11.) As an initial matter, Defendants’ argument fails because it is predicated
16
     on an improper evidentiary standard that is more appropriate for summary judgement. That is,
17
     Defendants erroneously “reiterate [that] plaintiffs bringing a DTSA misappropriation claim must
18
     establish—as the second element of such a claim—misappropriation by the defendant.” (Mot. at
19
     11 (emphasis added).) That is a misstatement of the law. There is no requirement that Plaintiffs
20
     “establish” any facts at this stage of litigation, particularly before any discovery through which
21
     evidence of such facts is obtained.       “[A]s discovery has not yet commenced, it would be
22
     unreasonable to require a plaintiff to demonstrate the precise ways in which Defendants may have
23
     used [a plaintiff’s] trade secrets, given that Defendants are the only ones who possess such
24
     information.”     Autodesk, Inc. v. ZWCAD Software Co., No. 5:14-CV-01409-EJD, 2015 WL
25
     2265479, at *6 (N.D. Cal. May 13, 2015) (citation and quotation marks omitted).
26
27
28       4
             See Dkt. 31.
                                                          6                        Case No. 3:19-cv-04238-MMC
                               PLAINTIFFS’ OPPOSITION TO MOTION TO PARTIALLY DISMISS
       Case 3:19-cv-04238-MMC Document 46 Filed 09/30/19 Page 9 of 13




 1          Instead, Plaintiffs need only adequately allege misappropriation (and the other elements

 2 under the DTSA for which Defendants do not dispute the sufficiency). See, e.g., Volans-I, 2019
 3 WL 2300640, at *4. Plaintiffs have done exactly that. In Volans-I, the court denied defendant’s
 4 motion to dismiss plaintiff’s DTSA claim, finding that “plaintiff has adequately alleged the acts of
 5 misappropriation.” Id. The court explained that, like the alleged facts here:
 6                  Plaintiff has pled that the parties entered into a contractual
                    agreement that gave defendant access to [plaintiff]’s Confidential
 7                  Information. Plaintiff further alleges numerous similarities between
                    the [defendant’s product] and [plaintiff’s product]. Lastly, plaintiff
 8                  alleges that defendant has relied upon, used, and continues to use
                    plaintiff’s trade secrets. The court finds those allegations sufficient
 9                  at this stage in the litigation.

10 Id. (internal citations omitted).
11          Defendants do not dispute that the same factual allegations were made in this case. As

12 Defendants’ Motion acknowledges, “Plaintiffs claim that [Defendant] Lemarié received alleged
13 trade secrets under his alleged Employee Proprietary Information and Inventions Agreement (the
14 ‘PIIA’).” (Mot. at 13 (citing Pls.’ Compl. ¶¶ 46–53).) The Motion also concedes that “Plaintiffs
15 accuse a number of the Vade Defendants’ products or planned products as generally being similar
16 to, sharing unique advantages with, and using the same computer programming language as several
17 of Plaintiffs’ products.” (Id. at 13 (citing Pls.’ Compl. ¶¶ 41–42, 44–45).)
18          Instead of accepting the holdings in similar DTSA cases in this District, like Volans-I,

19 Defendants improperly contort the law and disregard facts—even facts acknowledged within their
20 Motion—to argue Plaintiffs’ allegations are “conclusory” and fail to state a cognizable claim. (See
21 Mot. at 11–14.) Defendants’ misstatements of law and fact must be rejected and should not prevent
22 Plaintiffs’ DTSA claims from being heard. For example, Defendants argue that “Plaintiffs[’]
23 allegations about the alleged similarities with their products are wholly conclusory and without any
24 factual support.” (Mot. at 13.) Yet, only a few sentences earlier, Defendants acknowledged that
25 Plaintiffs’ allegations about the product similarities are “based largely on [Defendants’] marketing
26 materials.” (Id.)      Moreover, marketing materials highlighting allegedly misappropriated

27 technologies are sufficient to allege misappropriation. E.g., Keyssa, 2019 WL 176790, at *2 (“The
28

                                                         7                        Case No. 3:19-cv-04238-MMC
                              PLAINTIFFS’ OPPOSITION TO MOTION TO PARTIALLY DISMISS
       Case 3:19-cv-04238-MMC Document 46 Filed 09/30/19 Page 10 of 13




 1 complaint goes on to identify various marketing materials for the products that highlight the
 2 allegedly-misappropriated technology. This is sufficient to allege misappropriation.”).
 3          On the same subject, Defendants argue that “alleging similarity between two products is

 4 insufficient to support a claim of misappropriation.” 5 (Mot. at 13.) In actuality, allegations of
 5 similarities between the parties’ technologies is sufficient when accompanied by allegations of how
 6 defendants obtained the trade secrets. See, e.g., Alta Devices, Inc. v. LG Elecs., Inc., 343 F. Supp.
 7 3d 868, 883 (N.D. Cal. 2018) (citing E. & J. Gallo Winery v. Instituut Voor Landbouw—En
 8 Visserijonderzoek, No. 1:17-cv-00808-DAD-EPG, 2018 WL 2463869, at *7 (E.D. Cal. June 1,
 9 2018)). In Keyssa, for example, allegations that defendant accessed plaintiff’s trade secrets under
10 the protection of an NDA, along with allegations that defendant attempted to implement the
11 plaintiff’s trade secrets in defendant’s products based on marketing materials highlighting the
12 misappropriated technologies, were sufficient to allege misappropriation under DTSA. Keyssa,
13 2019 WL 176790, at *2–3.
14          Here, Plaintiffs have more-than-adequately alleged, and even attached the signed agreement

15 showing, that Defendant Lemarié obtained trade secrets under specific restrictions and
16 confidentiality obligations set forth in his employment agreements. (Mot. at 13–14.) And, as
17 Plaintiffs allege, while in his role as Chief Technology Officer at Vade, Lemarié improperly
18 disclosed Plaintiffs’ trade secrets to Vade and further used the trade secrets to develop the two
19 accused Vade products. (Pls.’ Compl. ¶¶ 38, 40–42, 70.) Although Defendants claim that those
20 allegations do “not identify with requisite specificity how those obligations were allegedly violated
21 to amount to trade secret appropriation,” Defendants concede that “Plaintiffs need not ‘plead exactly
22 how Defendants improperly obtained [or used] the alleged trade secret.’” (Compare Mot. at 13,
23 with Mot. at 12 (quoting Alta Devices, Inc. v. LG Elecs., Inc., 343 F. Supp. 3d 868, 883 (N.D. Cal.
24 2018)).) This is just another example of the internal inconsistencies in Defendants’ arguments.
25          Defendants’ primary grievance regarding Plaintiffs’ allegations against Lemarié appears to

26 be that “Plaintiffs have failed to sufficiently allege how Lemarié used alleged secrets in a way that
27
        5
          Tellingly, Defendants do not dispute Plaintiffs’ allegation that there are many similarities
28
     between Plaintiffs’ technologies and Defendants’ later-developed products.
                                                         8                        Case No. 3:19-cv-04238-MMC
                              PLAINTIFFS’ OPPOSITION TO MOTION TO PARTIALLY DISMISS
       Case 3:19-cv-04238-MMC Document 46 Filed 09/30/19 Page 11 of 13




 1 violated the PIIA.” (Mot. at 13.) Yet two sentences later, the Motion acknowledges that “Plaintiffs
 2 aver that Lemarié agreed that he would hold in strictest confidence and could not disclose, use,
 3 lecture upon or publish any of Cloudmark’s Proprietary Information—which is defined to include
 4 Cloudmark’s trade secrets . . . other than as required in connection with his work for
 5 Cloudmark . . . .” (Id. (citing Pls.’ Compl. ¶ 49) (emphasis added).) Plaintiffs’ Complaint goes on
 6 to allege that Defendants—including Lemarié—“misappropriated Plaintiffs’ trade secret
 7 information . . . by using Plaintiffs’ trade secret information to develop, market, sell, or offer for
 8 sale Vade’s email security products and forthcoming MTA product.” (Pls.’ Compl. ¶ 70 (emphasis
 9 added).) Plaintiffs’ allegations as to “how Lemarié used alleged trade secrets in a way that violated
10 the PIIA” could not be clearer. (Cf. Mot. at 13.) Moreover, Vade’s argument would improperly
11 impose heightened pleading standards to the extent Vade expects the Complaint to set forth specific
12 instances in which Lemarié accessed and used the trade secrets—that level of particularity would
13 be impossible to plead in most if not all trade secret cases without discovery.
14          Having neither the law nor the facts in their favor, Defendants appear to attack Plaintiffs’

15 motivations by strongly implying that Plaintiffs brought this suit in response to the announcement
16 of Vade’s financing agreement and alleged “competitive threats” to Plaintiffs, without actually
17 identifying any trade secrets. 6 (See Mot. at 7–8.) But if any party is avoiding and delaying the
18 merits of Plaintiffs’ claims, it is Defendants. For example, Defendants argue that Plaintiffs’
19 understanding of the corporate relationship between Defendants Vade Secure, Inc. (“VSI”) and
20 Vade Secure SASU (“VSS”) “doom[s]” Plaintiffs’ trade secret claim. (Mot. at 7 n.1, 12.) While
21 Defendants criticize Plaintiffs for allegedly treating VSI and VSS as a single entity, Defendants
22 have repeatedly done the same, suggesting that the delineation between the two privately held
23
24      6
            The only basis for Defendants’ insinuation is that Plaintiffs did not bring suit immediately
25   following Vade’s patent application filing or product release. (Mot. at 7.) However, there was no
     delay in filing of this suit. See Nelson Bros. Prof'l Real Estate LLC v. Jaussi, No.
26   SACV170158DOCJCGX, 2017 WL 8220428, at *5 (C.D. Cal. June 27, 2017) (finding that, “if the
     plaintiff’s suit is filed within the applicable limitations period,” laches and thereby unreasonable
27   delay are strongly presumed not to apply). Moreover, the patent application was not even published
     until September 27, 2018 (Dkt. 1-6) and did not issue until May 7, 2019 (Dkt. 1-7). Plaintiffs could
28
     not reasonably have uncovered the patent application any earlier.
                                                         9                        Case No. 3:19-cv-04238-MMC
                              PLAINTIFFS’ OPPOSITION TO MOTION TO PARTIALLY DISMISS
       Case 3:19-cv-04238-MMC Document 46 Filed 09/30/19 Page 12 of 13




 1 entities would be nearly impossible for outsiders, like Plaintiffs, to parse without discovery. (See,
 2 e.g., Mot. at 7 (“In June 2019, however, it was announced that ‘Vade Secure’ entered into a financing
 3 agreement . . . .”).) Tellingly, Defendants have not produced any evidence of their corporate
 4 structure or any indication of why VSI or VSS should be treated any differently for purposes of
 5 Plaintiffs’ allegations. This case is in its infancy; discovery has not yet commenced and it is
 6 meritless to conflate the sufficiency of Plaintiffs’ pleadings with the sufficiency of Plaintiffs’
 7 evidence at this point, which they obtained without the aid of discovery to which they are entitled.
 8 Once Plaintiffs’ factual allegations are accepted as true, which is required at this stage, it is beyond
 9 dispute that a reasonable inference of Defendants’ liability can be drawn. See Keyssa, 2019 WL
10 176790, at *1 (quoting Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir.
11 2008)). Therefore, Plaintiffs have sufficiently pleaded allegations that plausibly state a claim upon
12 which relief can be granted under Rule 12(b)(6).
13V.    CONCLUSION

14          For the foregoing reasons, Plaintiffs respectfully request that Defendants’ Motion to Partially

15 Dismiss Plaintiffs’ Complaint be denied. At a minimum, should the Court grant the Motion,
16 Plaintiffs request that the Court grant them leave to amend the Complaint.
17
18 DATED: September 30, 2019                     Respectfully Submitted,

19
20                                                 By /s/Sean S. Pak

21                                                    QUINN EMANUEL URQUHART &
                                                      SULLIVAN, LLP
22                                                    Sean S. Pak (SBN 219032)
                                                      seanpak@quinnemanuel.com
23                                                    Iman Lordgooei (SBN 251320)
                                                      imanlordgooei@quinnemanuel.com
24                                                    50 California Street, 22nd Floor
                                                      San Francisco, CA 94111
25                                                    Telephone: (415) 875-6600
                                                      Facsimile: (415) 875-6700
26
27
28

                                                        10                        Case No. 3:19-cv-04238-MMC
                              PLAINTIFFS’ OPPOSITION TO MOTION TO PARTIALLY DISMISS
     Case 3:19-cv-04238-MMC Document 46 Filed 09/30/19 Page 13 of 13




 1                                           JWC LEGAL
                                             Jodie W. Cheng (SBN 292330)
 2                                           jwcheng@jwc-legal.com
                                             One Market Street
 3                                           Spear Tower, 36th Floor
                                             San Francisco, CA 94105
 4                                           Telephone: (415) 293-8308

 5                                           Attorneys for Plaintiffs Proofpoint, Inc. and
                                             Cloudmark LLC
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                11                        Case No. 3:19-cv-04238-MMC
                      PLAINTIFFS’ OPPOSITION TO MOTION TO PARTIALLY DISMISS
